NON-FINAL REJECTION
(in response to election dated 7/1/2022)Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Species B, claims 1-9 in the reply filed on 7/1/2022 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKeighen et al., US 5,226,422 (hereinafter “McKeighen”).
Regarding claim 1, McKeighen discloses a medical apparatus (see Fig. 1) comprising:
a flexible tubular elongated probe (see Fig. 1) having
a length (the portion of the probe between distal end 1 and control unit 2, inclusive of the distal end 1, Fig. 1), a first end (distal end 1, Fig. 1), a second end (the end of the aforementioned length connected to control unit 2, Fig. 1), and
a channel between the first end and the second end, the channel disposed in a longitudinal direction along a longitudinal axis of the length of the probe (a channel of some sort is implied since the cables and wires are connected to the transducer at the first end and the control unit 2 at the second end; including interior 86/89 of the acoustic window 80 at the distal end 1 as part of the aforementioned channel; see Figs. 1, and 9-11); and
a transducer (see Fig. 4) disposed within the channel at the first end of the probe (see Fig. 11 which shows the transducer disposed within frame 50 which is disposed within interior of the acoustic window 80 which is part of the aforementioned channel), the transducer comprising:
an external housing (backing box 30, Fig. 4)
 a backing within the housing (backing material 35, Fig. 4),
at least one reflective angled surface within the housing, and
a piezoelectric element (piezoelectric disc 20, Fig. 4 and 3b) supported by the external housing (see Figs. 4 and 4a), piezoelectric element positioned to receive a signal wave and transfer the received signal wave into the housing and towards the at least one reflective angled surface within the housing, the at least one reflective angled surface positioned to reflect a signal from the piezoelectric element in the longitudinal direction along the longitudinal axis of the probe (see Fig. 4; “The interior of the backing box is filled with a high loss, elastomeric backing material 35 which is loaded with fillers for acoustic absorption and thermal conductivity. The curved and angular inner surface of the backing box reduces reverberation artifacts from the transducer by reflecting acoustic energy into the backing material rather than directly back to the transducer as indicated by the path of arrow 37.” col. 3, lines 15-23).

Regarding claim 2, the piezoelectric element is disposed within an aperture (acoustic window 80, Fig. 11) disposed in an external surface of the probe (see Fig. 11).

Regarding claim 3, a sensor (elements 14) of the piezoelectric element is parallel to the longitudinal axis of the probe (parallel to the horizontal in Fig. 3b, which would be parallel to the longitudinal axis of the probe based on how the transducer is oriented within the probe as shown in Fig. 11)

Regarding claim 4, the probe includes an ultrasound transmission line configured to extend within the channel in the longitudinal direction along the longitudinal axis of the probe between the transducer and the second end of the device (see above regarding claim 1; implied from “The distal end is connected by a cable to a control unit 2 […].  The control unit 2 is connected by another cable to a connector 4 which connects to an ultrasound machine. The ultrasound machine actuates the transducer through wires in the scanner and receives ultrasonic echo information in return by way of the same wires” col. 2, lines 24-33).

Regarding claims 5 and 6, the reflective angled surface is disposed at a 45 degree angle relative to the longitudinal axis of the probe (see Fig. 4 and 4a which shows the reflective angled surface disposed at what appears to be a 45 degree angle relative to the horizontal which is parallel to the longitudinal axis based on how the transducer is oriented within the probe as shown in Fig. 11; therefore, the reflective angled surface is 45 degrees to the longitudinal axis). Since the piezoelectric element is parallel to the longitudinal axis as discussed above (see claim 3), and 45 degrees bisects a 90 degree angle, then the reflective angled surface would necessarily also be 45 degrees to the normal of the piezoelectric element (i.e., 45 degrees to the vertical direction in Fig. 4).

Regarding claim 7, the reflective angled surface is integrated along an internal surface of the housing (see Figs. 4 and 4a).

Claims 1-4 and 7-9  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corl, US 2016/0058414 A1 (hereinafter “Corl”).
Regarding claim 1, Corl discloses a medical apparatus (100, Fig. 1) comprising:
a flexible tubular elongated probe (catheter 102 which comprises catheter/sheath asembly112, including acoustic window 124, Figs. 1 and 2) having
a length, a first end, and a second end (see Fig. 2), and
a channel between the first end and the second end, the channel disposed in a longitudinal direction along a longitudinal axis of the length of the probe (the lumen of the catheter/sheath within which the imaging core 110 is disposed; see Figs. 2 and 3); and
a transducer disposed within the channel at the first end of the probe (see Figs. 2 and 3), the transducer comprising:
an external housing (transducer housing 116, Fig. 3)
 a backing within the housing (backing material 149, Fig. 3),
at least one reflective angled surface within the housing (arcuate surface 162 of trough 160 of housing 116, Figs. 5 and 6), and
a piezoelectric element (PMUT MEMS 138, Fig. 3) supported by the external housing (see Fig. 3), piezoelectric element positioned to receive a signal wave and transfer the received signal wave into the housing and towards the at least one reflective angled surface within the housing, the at least one reflective angled surface positioned to reflect a signal from the piezoelectric element in the longitudinal direction along the longitudinal axis of the probe (see Figs. 5 and 6; ¶ [0039]-[0041]).

Regarding claim 2, the piezoelectric element is disposed within an aperture (acoustic window 124) disposed in an external surface of the probe.

Regarding claim 3, a sensor (142, Fig. 3) of the piezoelectric element is parallel to the longitudinal axis of the probe.

Regarding claim 4, the probe includes an ultrasound transmission line (electric cable 134, Fig. 3) configured to extend within the channel in the longitudinal direction along the longitudinal axis of the probe between the transducer and the second end of the device (¶ [0033]).

Regarding claim 7, the reflective angled surface is integrated along an internal surface of the housing (see Figs. 3, 5, and 6).

Regarding claims 8 and 9, based on fact that the at least one reflective angled surface discussed above has an arcuate shape as shown in Figs. 5 and 6, the ordinarily skilled artisan would have recognized that at least a portion of the at least one reflective angled surface would have at least one of the alternatively claimed angles (e.g., 30 degree relative to the longitudinal axis, 60 degrees from the normal of the piezoelectric element, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793